DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Han (US 2009/0095311) as evidenced by NPL “Specific Heat Capacity of Metals Table Chart” and “Thermal conductivities of elements”.  A copy of NPL “Specific Heat Capacity of Metals Table Chart” and “Thermal conductivities of elements” is included in the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Han teaches a heated aerosol-generating article (title), the heated aerosol-generating article having an outlet end (Fig 2, air channel b1, 0071) and a distal end (Figs 1, 2, atomizer assembly 8 being located towards shell [a] right side distal end), the heated aerosol-generating article comprising: a heat diffuser (Figs 2, 5-8, atomizer assembly 8, porous component 81, 0066) at the distal end of the heated aerosol-generating article; and an aerosol-forming substrate (Figs 1-4, liquid storage 9, 0070, 0071) between the heat diffuser and the outlet end of the heated aerosol-generating article, the heat diffuser includes a non-combustible porous body (Figs 2, 5-8, porous component 81, 0066) configured to absorb heat (the porous component 81 is made of foamed nickel, stainless steel fiber felt, 0066), such that the heat diffuser is configured to heat air (Figs 5-8, electric heating rod 82, 0067) drawn through the aerosol-generating article from the distal end to the outlet end.
With respect to the limitations of claims 14 and 15, Han teaches a heated aerosol-generating system (title) comprising: an electrically operated (rechargeable battery 3, 0064) aerosol-generating device; and a heated aerosol-generating article according to claim 1 (as set forth in claim 1 above); the electrically operated aerosol-generating device includes an electric heating element (Figs 5-8, electric heating rod 82, 0067) and a housing, the housing defining a cavity (Figs 1-4, shell a, having cavity, 0063), and the heated aerosol-generating article (9) is received in the cavity such that the heat diffuser (8, 81) is penetrated by the electric heating element (see figures 5-8).
With respect to the limitations of claim 16, Han teaches a heated aerosol-generating system (title), comprising: an electric heating element (Figs 5-8, electric heating rod 82, 0067) configured to generate heat; and a heat diffuser (8,81), the heat diffuser defining a cavity (Figs 5-8, chamber 811, 0066) in which the electric heating element (82) is located, the heat diffuser including a non-combustible porous body configured to absorb heat (the porous component 81 is made of foamed nickel, stainless steel fiber felt, 0066), such that the heat diffuser is configured to heat air drawn through the aerosol-generating system, based on absorbing heat generated by the electric heating element (82).
With respect to the limitations of claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 17, 18 and 19, Han teaches the porous body comprises a heat storage material (the porous component 81 is made of foamed nickel, stainless steel fiber felt, 0066); the porous body at least partially comprises a material having a specific heat capacity, at a temperature of 25 degrees Celsius, of at least 0.5 J/gK (specific heat capacity of nickel 0.502 J/gk; stainless 0.502 J/gK as evidence by Specific Heat Capacity of Metals Table Chart), 0.7 J/gK, and/or 0.8 J/gK; the porous body at least partially comprises a material of glass fiber, glass mat, ceramic, silica, alumina, carbon, and/or a mineral (0066, the porous component 81 is made of…foam ceramics); the porous body is thermally conductive (0066); the porous body at least partially comprises a material having a thermal conductivity, at a temperature of 23 degrees Celsius and a relative humidity of 50%, of at least 40 W/Mk (the porous component 81 is made of foamed nickel, 0066, nickel has a thermal conductivity of 90.9 W/(m.K) as evidenced by Thermal conductivities of elements), 100 W/mK, 150 W/mK, and/or 200 W/mK; the porous body at least partially comprises a thermally conductive material of aluminum, copper, zinc, steel (the porous component 81 is made of foamed nickel, stainless steel fiber felt, 0066), silver, and/or a thermally conductive polymer; the porous body (8, 81) is configured to be penetrated by an electric heating element (see figures 5-8) of an aerosol-generating device, based on the heated aerosol-generating article being coupled to the aerosol- generating device (Figs 1-4, liquid storage 9); the porous body defines a cavity (Figs 5-8, chamber 811, 0066) configured to receive the electric heating element (82); further comprising an electric heating element (82) coupled (Figs 5-7, mandrils 823, 0067) to the heat diffuser (8, 81); the electric heating element comprises a susceptor (cylinder 821, heating wire 822, 0067) embedded in the porous body (8, 81).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

To the degree that is can be argued that Han fails to disclose the limitations of claims 8 and 15 directed to “the porous body / heat diffuser is penetrated by the electric heating element based on the heated aerosol-generating article being coupled to the aerosol generating device”.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being obvious over Han (US 2009/0095311) as applied to claim 1, further in view of Thorens (WO 2015/0155289) or Kelinfeld (US 5,783,140).  A copy of Thorens (WO 2015/0155289) was provided by the applicant with the IDS dated 4/15/2020.
With respect to the limitations of claims 8 and 15, Han discloses the porous body / heat diffuser (81) receiving the heating element (82) when the heat diffuser is coupled to the aerosol-generating device (see figures 5-8).  Han discloses the claimed invention except for the porous body / heat diffuser is penetrated by the heating element.  However, Thorens discloses the body (Figs 1-3, aerosol-generating substrate 40, Pg 9) is penetrated by the heating element (Figs 1-3, heater 10, Pg 9) is known in the art.  Thorens teaches the body is penetrated by the heating element has the advantage of providing a known heating element configuration that provides for greater contact between the heater and aerosol-forming substrate, thereby improving the overall heat exchange between the heater and the aerosol-forming substrate (Pg 5, Par 3).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the porous body receiving the heating element when the heat diffuser is coupled to the aerosol-generating device of Han with the body is penetrated by the heating element of Thorens for the purpose of providing a known heating element configuration that provides for greater contact between the heater and the aerosol-forming substrate, thereby improving the overall heat exchange between the heater and aerosol-forming substrate.
Additionally, Kleinfeld discloses the body is penetrated (Col 6, Lines 12-25, sufficient to pier the opening of spout 18) by the heating element (Fig 4, heating element 22, in-board end 26, Col 5-6) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the porous body receiving the heating element when the heat diffuser is coupled to the aerosol-generating device of Han with the body is penetrated by the heating element of Kleinfeld for the purpose of providing a known heating element configuration that provides for greater contact between the heater and the heated substrate, thereby improving the overall heat exchange between the heater and the substrate.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Han (US 2009/0095311) as applied to claims 1 and 10, further in view of Mironov (WO 2015/176898).  A copy of Mironov (WO 2015/176898) was provided by the applicant with the IDS dated 4/15/2020.
With respect to the limitations of claim 11, Han discloses the claimed invention except for explicitly showing the electric heating element comprises a susceptor embedded in the porous body.  However, Mironov discloses the electric heating element comprises a susceptor (Fig 1, susceptor 25, Pg 13, Par 1, 2) embedded in the body (Fig 1, aerosol-forming substrate 20, Pg 13, Par 1) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating element being located within the porous body of Han with the electric heating element comprises a susceptor embedded in the porous body of Mironov for the purpose of providing a known heating element that is inductively heated to a sufficient temperature form an aerosol within the aerosol-forming substrate (Pg 15, Par 1).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Han (US 2009/0095311) as applied to claim 1, further in view of Potter (US 2014/0261486).
With respect to the limitations of claims 12 and 13, Han teaches the aerosol-forming substrate is a liquid aerosol-forming substrate (Figs 1-4, liquid storage 9, 0070), and a porous carrier material (Figs 3, 4, perforated component for liquid storage 9 is made of such materials as PLA fiber, terylene fiber or nylon fiber, 0070) between the heat diffuser (81) and the outlet end (air channel b1), the porous carrier material configured to absorb the liquid aerosol-forming substrate (0070)Attorney Docket No. 24000PA-000057-US-32-.  Han discloses the claimed invention except for the heated aerosol-generating article further includes a frangible capsule containing the liquid aerosol-forming substrate; the frangible capsule is located within the porous carrier material.  
However, Potter discloses the heated aerosol-generating article (Figs 4A, 4B, cartridge body portion 505, 0081) further includes a frangible capsule containing the liquid aerosol-forming substrate (Figs 4A, 4B, vapor-enhancing element 620 may comprise a capsule or other frangible reservoir, 0093); the frangible capsule (620) is located within the porous carrier material (Figs 4A, 4B, filter material 600, 0081, the vapor-enhancing element 620, within the lumen 610, 0083) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heated aerosol-generating article of Han having a liquid aerosol-forming substrate with the heated aerosol-generating article further includes a frangible capsule containing the liquid aerosol-forming substrate; the frangible capsule is located within the porous carrier material of Potter for the purpose of providing a known sealed liquid cartridge configuration that engages a filter material (0085). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,660,368.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/27/2022